DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “at least about 0.5 cm”, and the claim also recites “at least about 1 cm … at least about 10 cm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivilich (5,669,902).
With respect to claim 1, Sivilich discloses an absorbent product for attachment to an article of clothing A, as shown in figure 2. The absorbent product has a wearer-facing surface and a garment-facing surface, as shown in figure 5. The main body of the absorbent product comprises a central absorbent core 26 and an external envelope 28 placed around the central core 26, as shown in figure 4, and having a front extremity 40 and a rear extremity 38, as shown in figure 5. A first attachment line is located at the front extremity 40 and a second attachment line is located at the rear extremity 38, as shown in figure 5 and disclosed in column 3, lines 25-26. The first and second attachment lines are disclosed in column 3, lines 25-26, as being sewn to article, and therefore are means of attachment that are free of means for adhesive attachment.
With respect to claim 2, the first and second attachment lines are sewn, as disclosed in column 3, lines 25-26, and therefore form seam lines.
With respect to claims 3-7, the article A has a crotch portion defined by the first and second attachment lines, as shown in figure 3.
With respect to claim 8, the article of clothing is an undergarment, as disclosed in column 1, lines 4-6.
With respect to claim 9, the absorbent core 26 is disclosed in column 3, lines 11-12, and therefore comprises absorbent materials.
With respect to claim 14, the absorbent product is for absorption of urine leaks, as disclosed in column 2, lines 1-2.
With respect to claims 15-16, Sivilich discloses an article of clothing A, as shown in figure 2. The absorbent product has a wearer-facing surface and a garment-facing surface, as shown in figure 5. The main body of the absorbent product comprises a central absorbent core 26 and an external envelope 28 placed around the central core 26, as shown in figure 4, and having a front extremity 40 and a rear extremity 38, as shown in figure 5. A first attachment line is located at the front extremity 40 and a second attachment line is located at the rear extremity 38, as shown in figure 5 and disclosed in column 3, lines 25-26. The first and second attachment lines are disclosed in column 3, lines 25-26, as being sewn to article, and therefore are means of attachment that are free of means for adhesive attachment.
With respect to claims 17-18, the garment-facing surface 34 of the absorbent product and the crotch region define a displacement zone having a displacement distance in which the absorbent product 16 is movable, as shown in figure 5. 
With respect to claim 20, the first and second attachment lines are sewn, as disclosed in column 3, lines 25-26, and therefore form seam lines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivilich (5,669,902) in view of Lee et al. (2011/0172621).
With respect to claim 10, Sivilich discloses all aspects of the claimed invention with the exception of the absorbent material being polyester. Lee teaches the use of polyester material in an absorbent product for use with an article of clothing in order to maintain the structural integrity of the absorbent product, as disclosed in paragraph [0059]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent product of Sivilich with a polyester material, as taught by Lee, to help maintain the structural integrity of the absorbent material.
With respect to claims 11-12, Sivilich discloses all aspects of the claimed invention with the exception of the absorbent core comprising at least two, and specifically four, layers of absorbent materials. Lee teaches an absorbent product for use with an article of clothing comprising four layers 1-4, as shown in figure 1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent product of Sivilich with four layers of material, as taught by Lee, to achieve the predictable result of an absorbent product having sufficient layers to absorb fluid while protecting the skin of the wearer.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivilich (5,669,902) in view of Takai et al. (6,530,091).
With respect to claim 19, Sivilich discloses all aspects of the claimed invention with the exception of the exact dimension of the displacement distance. Takai teaches a displacement distance L between an absorbent product P and an undergarment 2, as shown in figure 1, wherein the displacement distance L is 1-7 cm, as disclosed in column 3, lines 19-22, to allow the absorbent product to adapt to the movement of the wearer’s body, as disclosed in column 1, lines 28-31. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the displacement distance of Sivilich in the range of 1-7 cm, as taught by Takai, to allow the absorbent product to adapt to the movement of the wearer’s body.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose an absorbent product comprising four layers of absorbent material wherein a first layer includes polyester and/or polyurethane, a second layer includes bamboo viscose, cotton, and/or polyester, a third layer includes cellulose and/or nylon, and a fourth layer includes polyester. The closest prior art of record, Sivilich, remains silent as to the material of the absorbent product. Lee is relied upon to teach an absorbent product having four layers, and further disclose the use of polyester, but does not disclose each individual layer and material required by the present claim. While each individual layer and material is known in the art as useable in an absorbent product, the combination of all four specific layers together is not disclosed in the prior art of record. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 6,807,685; 4,695,279; 4,352,356; 3,608,551; 2003/0002528; and 2002/0169432 disclose articles of clothing with absorbent products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.